DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is responsive to the amendment filed 11/1/2022 for application 17584483.  Claims 1-14 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jaekel 3403511.
Regarding Independent Claim 1, Jaekel teaches a gas turbine engine (Fig. 1) having an igniter socket (Figs. 2-3, where igniter 22 is mounted at 34), wherein: 
a glow plug is inserted into the igniter socket of the gas turbine engine until a rod end of a glow plug heater rod of the glow plug is exposed to a combustion chamber of the gas turbine engine (igniter 22 comprises a glow plug and is inserted into the igniter socket at 34 until a rod end of a glow plug heater rod 30 is exposed to a combustion chamber, as shown in Fig. 2), the gas turbine engine having a fuel nozzle spaced apart and distinct from the glow plug (fuel nozzles not labeled but one can be seen in Fig. 1 extending through the case of engine 1 and into the head end of combustor 10, the fuel nozzles are positioned at the forward annular part of the combustion chamber formed between/by 14 and 16 and are both spaced apart and distinct from the glow plug included in igniter 22; Col. 2, ll. 14-25); and 
a gap is blocked between the glow plug heater rod and an aperture defined in a combustor liner of the gas turbine engine to block fluid communication between the combustion chamber and an environment outside the combustion chamber via the aperture (Applicant’s specification at para. [0146] discloses that the term “block” in the recited context encompasses impeding the combustion gases from flowing out of the combustion chamber, and from thefreedictionary.com impede: to restrict or retard in action, progress, etc.; hinder; obstruct; interpretation 1: a gap between the glow plug heater rod 30 and an aperture 90 of the liner 16/90 is blocked by a “cooperating open ended member” disposed within 90 that contacts the igniter and the aperture 90 thus restricting/retarding/hindering/obstructing combustion gases from flowing out of the combustion chamber between the glow plug heater rod 30 and the aperture 90, or interpretation 2: a gap between the glow plug heater rod 30 and an aperture in liner 16, at which 90 is positioned, is blocked by 90 which contacts the igniter and the aperture in 16 thus restricting/retarding/hindering/obstructing combustion gases from flowing out of the combustion chamber between the glow plug heater rod 30 and the aperture in 16).	While Jaekel does not expressly teach a method, the mere act of assembling Jaekel’s apparatus results in the performance of the claimed method (the “inserting” step occurs when the glow plug is assembled in the engine, as is the “blocking” step).
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).	Since the very provision of Jaekel’s apparatus necessarily results in the performance of the claimed method, the claimed method is anticipated by Jaekel.  
	Regarding Dependent Claim 2, Jaekel further teaches the inserting of the glow plug and the blocking of the gap are performed simultaneously by securing a base of the glow plug to a casing of the gas turbine engine (as discussed for claim 1 above, when the igniter 22 is assembled in the engine, the inserting and blocking steps are performed simultaneously, for both interpretations 1 & 2).
Regarding Dependent Claim 3, in accordance with interpretation 1 from claim 1 above, Jaekel further teaches the glow plug includes a combustor liner plug (see Fig. 1: Annotated Fig. 2 from Jaekel below, combustor liner plug is substantially cylindrical portion indicated at annotated liner plug), the blocking of the gap includes blocking the gap with the combustor liner plug (gap is blocked using annotated liner plug).

    PNG
    media_image1.png
    333
    473
    media_image1.png
    Greyscale

Figure 1: Annotated Fig. 2 from Jaekel
Regarding Dependent Claim 4, in accordance with interpretation 1 from claim 1 above, Jaekel further teaches inserting the combustor liner plug into the aperture (the annotated liner plug is inserted into the aperture 90).
Regarding Dependent Claim 5, in accordance with interpretation 1 from claim 1 above, Jaekel further teaches the combustor liner plug is secured to the glow plug (annotated liner plug is secured to igniter 22), the inserting of the glow plug includes securing the combustor liner plug to the gas turbine engine via a base of the glow plug (base of igniter 22 is connected to 34, and this connection secures the annotated liner plug to the gas turbine engine).
	Regarding Dependent Claim 6, in accordance with interpretation 1 from claim 1 above, Jaekel further teaches the combustor liner plug forms part of a sleeve (annotated sleeve includes substantially cylindrical liner plug portion and spherical portion depicted below it in the figure), the blocking of the gap includes inserting the sleeve into the aperture (annotated sleeve is inserted into aperture 90).
	Regarding Dependent Claim 7, in accordance with interpretation 1 from claim 1 above, Jaekel further teaches at least a portion of the sleeve extends circumferentially around a full circumference of the glow plug heater rod (annotates sleeve extends circumferentially around full circumference of igniter 22).
	Regarding Dependent Claim 8, in accordance with interpretation 1 from claim 1 above, Jaekel further teaches the blocking of the gap includes abutting an outer face of a combustor liner plug against a peripheral face of the aperture (see Fig. 1: Annotated Fig 2 from Jaekel above, outer face of annotated liner plug is abutted against peripheral face of aperture 90).
Regarding Dependent Claim 9, in accordance with interpretation 1 from claim 1 above, Jaekel further teaches the outer face is a substantially cylindrical outer face (outer face of annotated liner plug is substantially cylindrical and abutted against peripheral face of aperture 90).
	Regarding Dependent Claim 10, in accordance with interpretation 1 from claim 1 above, Jaekel further teaches the combustor liner plug is located at a tip section of the glow plug heater rod (annotated liner plug is at a tip section of igniter 22 and thus at tip section of glow plug heater rod 30).
Regarding Dependent Claim 11, in accordance with interpretation 1 from claim 1 above, Jaekel further teaches the blocking of the gap includes inserting the glow plug heater rod into a collar secured to the combustor liner (see Fig. 1: Annotated Fig. 2 from Jaekel above, blocking of gap includes inserting glow plug heater rod 30, as part of igniter 22, into collar – i.e. annotated liner plug – secured to combustor liner 16/90), or in accordance with interpretation 2 from claim 1 above, Jaekel further teaches the blocking of the gap includes inserting the glow plug heater rod into a collar secured to the combustor liner (blocking of gap includes inserting glow plug heater rod 30, as part of igniter 22, into 90 – which reads on the collar – which is secured to liner 16).
	Regarding Dependent Claim 12, in accordance with interpretation 2 from claim 1 above, Jaekel further teaches abutting an outer face of a combustor liner plug against an inner face of the collar (see Fig. 1: Annotated Fig. 2 from Jaekel above, outer face of annotated liner plug is abutted against inner face of 90).
	Regarding Dependent Claim 13, Jaekel further teaches the combustor liner plug is a ring (see Fig. 1: Annotated Fig. 2 from Jaekel above, annotated liner plug is ring-shaped).
	Regarding Dependent Claim 14, in accordance with interpretation 1 from claim 1 above, Jaekel further teaches the blocking of the gap includes creating a sealing connection with a cooperation of the combustor liner, a combustor liner plug secured to the glow plug, and the glow plug heater rod (see Fig. 1: Annotated Fig. 2 from Jaekel, a sealing connection is established with cooperation between the liner 16/90, the annotated liner plug, and the glow plug heater rod 30, as all components contribute to limiting gas flow through the gap – i.e. the liner 16/90 and annotated liner plug reduce gas flow between igniter 22 and liner 16/90 while glow plug heater rod 30 reduces gas flow which would otherwise be present if no glow plug heater rod 30 were installed in igniter 22), or in accordance with interpretation 2 from claim 1 above, Jaekel further teaches the blocking of the gap includes creating a sealing connection with a cooperation of the combustor liner, a combustor liner plug secured to the glow plug, and the glow plug heater rod (a sealing connection is established with cooperation between liner 16, liner plug 90, and the glow plug heater rod 30, as all components contribute to limiting gas flow through the gap – i.e. the liner 16 and liner plug 90 reduce gas flow between igniter 22 and liner 16 while glow plug heater rod 30 reduces gas flow which would otherwise be present if no glow plug heater rod were installed in igniter 22).

Response to Arguments
Applicant's arguments filed 11/1/2022 have been fully considered but they are not persuasive.
Applicant’s argument (p. 4 of Remarks) that Jaekel fails to teach the gas turbine has a fuel nozzle spaced apart and distinct from the glow plug because Jaekel’s igniter 20 injects fuel is unpersuasive given Jaekel’s teaching of fuel nozzles along the annular dome of the combustor (defined at the upstream-most end of combustor 10 between 14 and 16, as taught at Col. 2, ll. 14-25) which are spaced apart and distinct from Jaekel’s igniter 20.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999. The examiner can normally be reached Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741